Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent 
This office action is in response to application filed on 02/7/2020.
Terminal Disclaimer
The terminal disclaimer filed on 9/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10567783, 9848200, 95360369, and 10390032 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jong Wan Suh (Reg. N0 79350) on 9/28/2021.
The application has been amended as follows: 
Please amend claim 16 as follows:
1. (Cancelled)
2. (Previously Presented) A video decoding method, comprising: 
obtaining, by a decoding apparatus, a lists modification present flag indicating whether information on modification of reference picture lists is present; 
obtaining, by the decoding apparatus, residual signal of a current block;
deriving, by the decoding apparatus, a reference picture list based on a value of the lists modification present flag;
deriving, by the decoding apparatus, a prediction sample of the current block based on the reference picture list;

generating, by the decoding apparatus, a reconstructed picture based on the prediction sample and the residual sample; and
performing, by the decoding apparatus, a deblocking filtering on the reconstructed picture,
wherein the lists modification present flag is included in a picture parameter set (PPS).
3. (Previously Presented) The method of claim 2, further obtaining a restricted reference picture list flag from a sequence parameter set (SPS), wherein the restricted reference picture list flag indicates whether slices that belong to a current picture have an identical reference picture list,
wherein the lists modification present flag is comprised in the PPS when a value of the restricted reference picture list flag is 0. 
4. (Previously Presented) The method of claim 3, wherein the identical reference picture list is constructed for the slices comprised in the current picture when the value of the restricted reference picture list flag is 1. 

5. (Previously Presented) The method of claim 2, wherein the reference picture list is derived based on at least one of a forward short-term reference picture (STRP) set comprising pictures having smaller picture order count (POC) than POC of the current picture, a backward STRP set comprising pictures having greater POC than the POC of the current picture, and a long-term reference picture (LTRP) set.
6. (Previously Presented) The method of claim 5, wherein the reference picture list includes reference picture list 0 and reference picture list 1,
wherein the reference picture list 0 is constructed by sequentially allocating reference picture indices to forward STRPs forming the forward STRP set, backward STRPs forming the backward STRP set and LTRPs forming the LTRP set; and 
wherein the reference picture list 1 is constructed by sequentially allocating reference picture indices to the backward STRPs forming the backward STRP set, the forward STRPs forming the forward STRP set and the LTRPs forming the LTRP set when the prediction target block is a B slice. 
7. (Previously Presented) The method of claim 2, wherein deriving the reference picture list comprises:
deriving a temporary reference picture list based on decoded pictures; and

8. (Previously Presented) The method of claim 2, wherein deriving the reference picture list comprises:
deriving a temporary reference picture list based on decoded pictures; and
deriving the reference picture list by modifying the temporary reference picture list based on the information on modification of the reference picture lists when the lists modification present flag indicates that the information on modification of the reference picture lists is present.
9. (Previously Presented) A video encoding method, comprising:
deriving, by an encoding apparatus, a reference picture list for inter prediction;
deriving, by the encoding apparatus, a prediction sample of a current block based on the reference picture list;
deriving, by the encoding apparatus, a residual sample of the current block;
generating, by the encoding apparatus, a reconstructed picture based on the prediction sample and the residual sample;
performing, by the encoding apparatus, a deblocking filtering on the reconstructed picture;
determining, by the encoding apparatus, whether to signal information on modification of reference picture lists;
deriving, by the encoding apparatus, a lists modification present flag indicating whether the information on modification of the reference picture lists is present based on the result of the determination; 
deriving, by the encoding apparatus, residual signal based on the residual sample; and
encoding, by the encoding apparatus, video information including the lists modification present flag and the residual signal, 
wherein the lists modification present flag is comprised in a picture parameter set (PPS) of the video information.

10. (Previously Presented) The method of claim 9, wherein the video information including a restricted reference picture list flag in a sequence parameter set (SPS) of the video information,
wherein the restricted reference picture list flag indicates whether slices that belong to a current picture have an identical reference picture list,

11. (Previously Presented) The method of claim 10, wherein the identical reference picture list is constructed for the slices comprised in the current picture when the value of the restricted reference picture list flag is 1. 
12. (Previously Presented) The method of claim 9, wherein the reference picture list is derived based on at least one of a forward short-term reference picture (STRP) set comprising pictures having smaller picture order count (POC) than POC of the current picture, a backward STRP set comprising pictures having greater POC than the POC of the current picture, and a long-term reference picture (LTRP) set.
13. (Previously Presented) The method of claim 12, wherein the reference picture list includes reference picture list 0 and reference picture list 1,
wherein the reference picture list 0 is constructed by sequentially allocating reference picture indices to forward STRPs forming the forward STRP set, backward STRPs forming the backward STRP set and LTRPs forming the LTRP set; and 
wherein the reference picture list 1 is constructed by sequentially allocating reference picture indices to the backward STRPs forming the backward STRP set, the forward STRPs forming the forward STRP set and the LTRPs forming the LTRP set when the prediction target block is a B slice. 
14. (Previously Presented) The method of claim 9, wherein deriving the reference picture list comprises:
deriving a temporary reference picture list based on decoded pictures; and
deriving the temporary reference picture list as the reference picture list when the lists modification present flag indicates that the information on modification of the reference picture lists is not present.
15. (Previously Presented) The method of claim 9, wherein deriving the reference picture list comprises:
deriving a temporary reference picture list based on decoded pictures; and
deriving the reference picture list by modifying the temporary reference picture list based on the information on modification of the reference picture lists when the lists modification present flag indicates that the information on modification of the reference picture lists is present.

 bitstream generated by a method, the method comprising:
deriving a reference picture list for inter prediction;
deriving a prediction sample of a current block based on the reference picture list;
deriving a residual sample of the current block;
generating a reconstructed picture based on the prediction sample and the residual sample;
performing a deblocking filtering on the reconstructed picture;
determining whether to signal information on modification of reference picture lists;
deriving a lists modification present flag indicating whether the information on modification of the reference picture lists is present based on the result of the determination; 
deriving residual signal based on the residual sample; 
encoding video information including the lists modification present flag and the residual signal; and
generating the bitstream including the video information,






wherein the lists modification present flag is included in a picture parameter set (PPS) of the bitstream



wherein the restricted reference picture list flag indicates whether slices that belong to a current picture have an identical reference picture list,
wherein the lists modification present flag is comprised in the PPS when a value of the restricted reference picture list flag is 0. 
18. (Previously Presented) The non-transitory decoder-readable storage medium of claim 17, wherein the identical reference picture list is constructed for the slices comprised in the current picture when the value of the restricted reference picture list flag is 1. 
19. (Previously Presented) The non-transitory decoder-readable storage medium of claim 16, wherein the reference picture list is derived based on at least one of a forward short-term reference picture (STRP) set comprising pictures having smaller picture order count (POC) than POC of the current picture, a backward STRP set comprising pictures having greater POC than the POC of the current picture, and a long-term reference picture (LTRP) set.
20. (Previously Presented) The non-transitory decoder-readable storage medium of claim 19, wherein the reference picture list includes reference picture list 0 and reference picture list 1,
wherein the reference picture list 0 is constructed by sequentially allocating reference picture indices to forward STRPs forming the forward STRP set, backward STRPs forming the backward STRP set and LTRPs forming the LTRP set; and 
wherein the reference picture list 1 is constructed by sequentially allocating reference picture indices to the backward STRPs forming the backward STRP set, the forward STRPs forming the forward STRP set and the LTRPs forming the LTRP set when the prediction target block is a B slice. 
21. (Previously Presented) The non-transitory decoder-readable storage medium of claim 16, wherein deriving the reference picture list comprises:
deriving a temporary reference picture list based on decoded pictures; and
deriving the temporary reference picture list as the reference picture list when the lists modification present flag indicates that the information on modification of the reference picture lists is not present.
Allowable Subject Matter
Claims 2-21 are allowed (renumbered 1-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481